El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El demandante en este caso alegó en su demanda que en unión de la demandada Vicente Barletta y Co., de la mer-cantil B. B. Barletta y Compañía y de don José Olivari sus-cribieron solidariamente a favor de un banco una obligación por la cantidad de $1,200, transcribiendo el documento en la demanda:
2o. Que a solicitud de dicbo banco el demandante le satis-fizo a éste en diversos plazos la obligación y sus intereses ascendentes todo a $1,325.47;
3o. Que el demandante recibió de B. B. Barletta y Com-pañía la cantidad de $240 equivalente al veinte por ciento ofrecido y aceptado como arreglo por sus acreedores en la quiebra de dicba mercantil;
4o. Que José Olivari, uno de los firmantes del documento, es insolvente y contra él no ba podido bacer efectiva la parte proporcional de dicba obligación;
*5045o. Que ha requerido a la mercantil demandada Vicente Barletta y Compañía para qne satisfaga $542.73 qne es la parte proporcional qne como dendor solidario le corresponde pagar despnés de dedncir los $240, abonados por B. B. Bar-letta y Compañía; más $50 qne es la mitad de los intereses legales de las cantidades por él pagadas desde sns respec-tivos pagos, habiéndose negado la demandada a satisfacer tales cantidades qne asciende a $592.73.
La parte demandada excepcionó esa demanda alegando qne no adnce hechos suficientes para determinar nna cansa de acción; y cuando la corte resolvió esa excepción la consi-deró frívola y dictó sentencia declarando con lugar la de-manda en todas sns partes, contra la qne la demandada inter-puso el presente recurso de apelación.
Realmente la alegación del demandado fué frívola porque la demanda contiene todas las alegaciones necesarias para poder obtener de la corte qne condenara al demandado a pagar los $592.73 qne le reclaman porque apareciendo de la alegación y del documento transcrito qne la obligación era solidaria por $1,200, es indudable qne los cuatro firmantes de ella se hallaban igualmente obligados a satisfacer el im-porte a su vencimiento y qne habiéndolo hecho efectivo el demandante en su totalidad tiene derecho a reclamar de sns codeudores la parte proporcional de la deuda; y como la mercantil R. B. Barletta y Compañía hallándose en estado de quiebra satisfizo solamente el 20 por ciento en virtud de arreglo hecho con sns acreedores, siendo insolvente el otro dendor José Olivari, tiene derecho el demandante, nna vez deducidos los $240 satisfechos por R. B. Barleta y Com-pañía, a qne le pague la demandada la mitad de la cantidad restante y sns intereses legales.
Aunque insiste el apelante en qne la demanda no contiene hechos suficientes determinantes de acción porque la alega-ción tercera no expone qne hubiera nna adjudicación en quie-bra ni que hubiera un arreglo con los acreedores, si bien esa alegación pudo haber sido más específica en esos extre-*505mos, sin embargo es bastante para alegar qne dicha mercantil estuvo en quiebra y que convino con sus acreedores en un pago del veinte por ciento de sus créditos.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso ciados Wolf, del Toro y Plutcbison.